Case 1:20-mc-00255-ARR-UAD Document 6-3 Filed 02/18/20 Page 1 of 3 PageID #: 46




                                                 .
                                                     tffS-




James E.'Johnson
                                        THE ClTi/ OF NEWYORK                            KimberlyJoyce
Corporation Counsel                                                                      Senior Counsel
                                       LAW DEPARTMENT                             phone:(212) 356-2650
                                                                                    fax:(212) 356-3509
                                          100 CHURCH STREET
                                                                                    kjoyce@law. nyc. gov
                                         NEW YORK, N.Y. 10007



February 18, 2020

JosephA. Marutollo
DeputyChief, Civil Division
Chief, Immigration Litigation
United StatesAttorney's Office
Eastern District of New York
271-A Cadman Plaza East, 7th Floor
Brooklyn, NewYork 11201

        RE: DHS Immigration Enforcement Subpoena No. ERO-ENF-NYC-202000007
                                    (Reeaz Khan)

Dear Mr. Marutollo:

         As indicated in New York City's letter to U.S. Immigration and Customs Enforcement
Field Office Director Decker on January 31, 2020, we have grave concerns that the four
subpoenas issued by ICE lack a legitimate purpose, and are instead a pojitical stunt intended to
exploit ti-agic circumstances and intimidate the City of New York into changing its laws and
policies concerning the health and safety of New Yorkers and their tmst in government. Our
concerns have only grown stronger since similar tactics have been taken by the federal
government against Connecticut1, Denver, and SanDiego2.
       While the City maintains these concerns, we have reviewed the unique circumstances in
this matter, and will furnish responsive records and infonnation in this matter that is within our
possession and conta-ol.




lhtt s://www.ice. ov/news/releases/ice-issues-sub oenas-obtain-infonnation-refused-under-
connecticuts-sanctu        - olicies
2h s://www.ice. ov/news/releases/ice-sub oenas-information-re uested-under-califomia-
sanchia - olicies
Case 1:20-mc-00255-ARR-UAD Document 6-3 Filed 02/18/20 Page 2 of 3 PageID #: 47




        In the interest of working with the U. S. Attorney's Office to resolve this specific case,
 and without conceding any facts or legal arguments put forward in the Order to Show Cause, the
City is producing documents totaling 3 pages, including (1) the arraignment and classification
risk (ACR) screening form for Reeaz Khan, and (2) the New York City Department of
 Correction Inmate Lookup Service (ILS) Public Lookup printout relating to Reeaz Khan, which
is ublicl available information. The City cannot verify the accuracy of all of the information
provided on the ACR to the extent it is self-reported information. Non-responsive information
has been redacted.

        The documents containthe followingresponsiveinformation:

        .      Home Address: included on theACR
        .      Employment Address: Noneprovided
        .      Country of Birth: included on the ILSPublic Lookup printout as "Nativity "
        .      PlaceofBirth: "Nativity"is the only availableinformation
        .      Age: included on the ACR as DOB
        .      Identification Documents (i. e., driver license number and state, foreign
               identification card number and counti-y, passport number and covmtry): None
               provided
        .      Federal Bureau of Investigation Number: The Department of Correction does not
               have this number on a document it can provide. The Department is not in
               possession of a full fax cover sheetfrom ICE on this individual. The only document
               the Department has with the FBInumber is the RAP sheet, -whichit is prohibited
               byfederal law (andby its agreementwithDCJSon datause)from disclosing.
        .      Emergency Contact address and phone number: address only, included on the
               ACR. No phone number was provided.
        .      Copiesof all identificationdocuments: Noneprovided

        In response to the request for documents that show the criminal charge relating to Reeaz
Khan where the arrest date was January 10, 2020, and the charge was Murder, under docket
#CR-000902-20QN:

        .       Arrest Date and Charge: included on the ILS Public Lookup printout

        The enclosed production represents the entirety of responsive records and thus fully
satisfies this matter.
Case 1:20-mc-00255-ARR-UAD Document 6-3 Filed 02/18/20 Page 3 of 3 PageID #: 48




                                    JAMES E. JOHNSON
                                    Corporation Counsel ofthe
                                     City ofNewYork
                                    Attorney for Respondents
                                   100 Church Street, Room 6-232
                                   New York, New York 10007
                                    (212) 356-2650


                                   By:
                                          Kimb ly     .
                                                          Joyce
                                          Senior Co   sel
